DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 14 and 22 have been considered, but are moot in view of the new grounds of rejection set forth.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 14-16 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Degner (U.S 2014/0361671 A1) in view of Mino (U.S 2015/0180232 A1) and Michael (U.S 2012/0215359 A1). 
In regards to Claim 14, Degner discloses a system for controlling dissipation of heat from a plurality of integrated circuit (IC) packages (Fig.3, #306/318, include a plurality of IC chips associated with the GPU’S and CPU’S, and see paragraph [0052]) associated with an power supply (Fig.3, #322), the system comprising: a high-density heat sink (Fig.3, #310, the high-density heat sink being fabricated from a thermally conductive material (Fig.3, #310 is a heatsink which is made of thermally conductive material to dissipate heat), the high-density heat sink including a body having interconnected walls (Fig.3), a first open end (Fig.3, #310 has a first open end at the top side), and a second open end in fluid communication with the first open end (Fig.3, #310 has a second open end opposite the first on the bottom side which intakes air from the outside), the interconnected walls defining a cavity (Fig.3, #310 three interconnect walls form a cavity), Application No. 16/749,3855 Docket No.: A2000-764119(2019P01079 US)Amendment dated October 6, 2021Reply to Office Action of July 7, 2021each interconnected wall of the interconnected walls having an outer surface and an inner surface (Fig.3, #310 walls each have an inner and outer surface), a first interconnected wall being configured to dissipate heat from components on a first printed circuit board comprising a first circuit and a second circuit (Fig.3, #318 disposed on a first interconnected wall containing a plurality of circuits, as said board contains circuitry for a CPU and multiple DIMM circuits for memory devices), an outer surface of at least one second interconnected wall of the interconnected walls being configured to dissipate heat from components on a second printed circuit board (Fig.3, the second interconnected wall being configured to dissipate heat from a second printed circuit board #306), and an outer surface of at least one third interconnected wall of the interconnected walls being configured to dissipate heat from components on a third printed circuit board, (Fig.3, the third wall being configured to accept a third board containing components generating heat which is dissipate via the third wall, see paragraph [0072], which discloses each wall includes a PCB having heat generating components which are cooled via the interconnected walls), and a plurality of fins (Fig.3, #311) formed on an inner surface of at least one interconnected wall of the interconnected walls (Fig.3, #310 has three walls which a plurality of fins which are formed on the inner surface of said walls, see paragraph [0071]); a fan (Fig.3, #304) positioned proximate to an end of the body (Fig.3, top end), the fan being configured to provide directed 
Degner does disclose having a controller which controls the speed of the fan based on demand (paragraph [0050]), but fails to explicitly disclose monitoring the power supply internal temperature. 
Degner fails to disclose: A uninterruptible power supply and the controller configured to operate the fan from a low speed mode to a high speed mode when one of the following conditions are met: a) an internal ambient temperature of the uninterrupted power supply is greater than a first predetermined temperature, b) a maximum load of the uninterruptible power supply is greater than a first predetermined load percent, or c) an input current of the uninterruptible power supply is greater than a first predetermined current.
However, Mino discloses: An Uninterruptible power supply and a controller configured to operating the fan from a low speed mode to a high speed mode (Paragraph [0101], which discloses cooling the UPS via fans, as such the office notes that with the combination of Degner in view of Mino, the power supply within the system having a controller to control the fans to cool based on demand (as taught by Degner) to modified the power supply to be a uninterruptible power supply (UPS) and the controller to include additional functionality to monitor the UPS (as taught by Mino) to properly cool said UPS).
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the power supply within the system having a controller to control the fans to cool based on temperature readings (as taught by Degner) such that the power supply is an uninterruptible power supply (UPS) and the controller to include additional functionality to monitor the UPS (as taught by Mino) to properly cool said UPS. By including a UPS with a cooling system, would increase the reliability of the system in case of power interruption/outage and would protect the components of the system from unwanted damage due to a power interruption/outage. 
an internal ambient temperature of the uninterrupted power supply is greater than a first predetermined temperature.
However, Michael discloses: The controller configured to operate the fan from a low speed mode to a high speed mode when one of the following conditions are met: a) an internal ambient temperature of the uninterrupted power supply is greater than a first predetermined temperature (Paragraph [0017], which discloses the controller is configured to drive the fan at multiple speeds based on predetermine temperature settings/ranges, as such the office notes that with the combination of Degner in view of Mino and Michael, the fan controller controlling the fan speed based on the status of the UPS (as taught by Degner in view of Mino) would be modified to further include a database having multiple predetermine temperatures settings/ranges which control the speed of said fan based on internal temperature of the UPS (as taught by Michael) to efficiently cool said USP). 
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified, the fan controller controlling the fan speed based on the status of the UPS (as taught by Degner in view of Mino) would be modified to further include a database having multiple predetermine temperatures settings/ranges which control the speed of said fan based on the internal temperature of the UPS (as taught by Michael) to efficiently and sufficiently cool said USP (Michael, Paragraph [0017]).
In regards to Claim 15, Degner in view of Mino and Michael disclose the system of claim 14, wherein the controller is further configured to operate the fan from the high speed mode to the low speed mode when at least one of the following conditions is met d) the internal ambient temperature of the uninterrupted power supply is less than a second predetermined temperature (Michael, Paragraph [0017], which the office notes that the fan speed is dependent upon the temperature, as such the office notes that when the temperature drops from a high predetermine range (fan at higher speed) to a lower predetermine range (lower fan speed), the fan would drop its speed of rotation, thus the controller is configured to operate a fan from a high speed to a low speed mode when the temperature is less than a second predetermined temperature) the maximum load of the uninterruptible power supply is less than a 
In regards to Claim 16, Degner in view of Mino and Michael disclose the system of claim 14.
Degner does disclose a database within the controller different ranges of temperatures for determining the speed of each fan (paragraph [0017]). 
Degner in view of Mino and Michael fail to explicitly disclose: Wherein the first predetermined temperature is approximately 45 °C and the second predetermined temperature is approximately 40 °C.
However, MPEP 2143.02 (I) notes that all the claimed elements were known in the prior art and one of ordinary skill in the art at the time of the invention could have combined and/or modified the elements as claimed by known methods with no change in their respective functions, and the combination and/or modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. As such, by having the first predetermined temperature at 45°C and the second predetermine temperature at 40°C would be within the purview of one of ordinary skill in the art at the time of the invention was filed as both Degner and Michael separately and in conjunction disclose controlling the speed of the fan based on different temperature readings which are programmed based on a designer choice (See MPEP 2143.02, citing, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)).
In regards to Claim 22, Degner discloses a method of controlling dissipating heat from a plurality of integrated circuit (IC) packages (Fig.3, #306/318 containing plurality of CPU, GPU each comprising plurality of IC packages and see paragraph [0052]) associated with an power supply (Fig.3, #322, which is powers the plurality of IC packages), the method comprising: mounting at least one IC package of the plurality of IC packages on a high-density heat sink (Fig.3, #310 which has #306/318 mounted on heatsink #310), the high-density heat sink being fabricated from a thermally conducting material (Fig.3, #310 is made from thermally conductive material to dissipate generated by #322/306/318) and including: a body having interconnected walls (Fig.3, #310 has a body), a first open end (Fig.3, #310, top end), and a second open end (Fig.3, #310, bottom end) in fluid communication with the first open end (Fig.6), the interconnected walls defining a cavity (Fig.3 and 6), each interconnected wall of the interconnected walls having an outer surface and an inner surface (Fig.3 and #6, #310), a first interconnected wall being 
Degner does disclose having a controller which controls the speed of the fan based on demand (paragraph [0050]), but fails to explicitly disclose monitoring the power supply internal temperature. 
Degner fails to disclose: A uninterruptible power supply and the controller configured to operate the fan from a low speed mode to a high speed mode when one of the following conditions are met: a) an internal ambient temperature of the uninterrupted power supply is greater than a first predetermined temperature, b) a maximum load of the uninterruptible power supply is greater than a first predetermined load percent, or c) an input current of the uninterruptible power supply is greater than a first predetermined current.

Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the power supply within the system having a controller to control the fans to cool based on demand (as taught by Degner) such that the power supply is an uninterruptible power supply (UPS) and the controller to include additional functionality to monitor the UPS (as taught by Mino) to properly cool said UPS. By including a UPS with a cooling system, would increase the reliability of the system in case of power interruption/outage and would protect the components of the system from unwanted damage due to a power interruption/outage. 
Furthermore, Degner in view of Mino fail to explicitly disclose: the controller configured to operate the fan from a low speed mode to a high speed mode when one of the following conditions are met: a) an internal ambient temperature of the uninterrupted power supply is greater than a first predetermined temperature.
However, Michael discloses: The controller configured to operate the fan from a low speed mode to a high speed mode when one of the following conditions are met: a) an internal ambient temperature of the uninterrupted power supply is greater than a first predetermined temperature (Paragraph [0017], which discloses the controller is configured to drive the fan at multiple speeds based on predetermine temperature settings, as such the office notes that with the combination of Degner in view of Mino and Michael, the fan controller controlling the fan speed based on the status of the UPS (as taught by Degner in view of Mino) would be modified to further include a database having multiple predetermine temperatures settings which control the speed of said fan based on internal temperature of the UPS (as taught by Michael) to efficiently cool said USP). 

In regards to Claim 23, Degner in view of Mino and Michael disclose the method of claim 22, wherein the controller is further configured to operate the fan from the high speed mode to the low speed mode when at least one of the following conditions is met d) the internal ambient temperature of the uninterrupted power supply is less than a second predetermined temperature (Michael, Paragraph [0017], which the office notes that the fan speed is dependent upon the temperature, as such the office notes that when the temperature drops from a high predetermine range (fan at higher speed) to a lower predetermine range (lower fan speed), the fan would drop its speed of rotation, thus the controller is configured to operate a fan from a high speed to a low speed mode when the temperature is less than a second predetermined temperature) the maximum load of the uninterruptible power supply is less than a second predetermined load percent, and f) the input current of the uninterruptible power supply is less than a second predetermined current.
In regards to Claim 24, Degner in view of Mino and Michael disclose the method of claim 22.
Degner does disclose a database within the controller different ranges of temperatures for determining the speed of each fan (paragraph [0017]). 
Degner in view of Mino and Michael fail to explicitly disclose: Wherein the first predetermined temperature is approximately 45 °C and the second predetermined temperature is approximately 40 °C.
However, MPEP 2143.02 (I) notes that all the claimed elements were known in the prior art and one of ordinary skill in the art at the time of the invention could have combined and/or modified the elements as claimed by known methods with no change in their respective functions, and the combination and/or modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. As such, by having the first predetermined temperature at 45 °C and the second predetermine temperature at 40 °C would be within the purview of one of ordinary skill in the art at the KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)).

Claims 17 and 25 rejected under 35 U.S.C. 103 as being unpatentable over Degner (U.S 2014/0361671 A1) in view of Mino (U.S 2015/0180232 A1), Michael (U.S 2012/0215359 A1), and further, in view of Wu (U.S 2011/0199034 A1). 
In regards to Claim 17, Degner in view of Mino and Michael disclose the system of claim 15.
Degner in view of Mino and Michael fail to disclose: Wherein the first low speed mode is approximately 70% of fan speed.
However, Wu discloses: Wherein the first low speed mode is approximately 70% of fan speed (Paragraph [0041], which discloses the controller controlling the first speed mode (first range) to be 70% duty cycle different from a second mode (second range), as such the office notes that with the combination of Degner in view of Mino, Michael, and Wu, the controller which controls the rotational speed of the fan based on internal temperature of the UPS having a database comprising a plurality of modes producing different duty cycles for each temperature range (as taught by Degner in view of Mino and Michael) to modified the first low speed mode to be approximately 70% of fan speed (as taught by Wu) to efficiently cool the UPS). 
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the controller which controls the rotational speed of the fan based on internal temperature of the UPS having a database comprising a plurality of modes producing different duty cycles for each temperature range (as taught by Degner in view of Mino and Michael) such that the first low speed mode to be approximately 70% of fan speed (as taught by Wu) to efficiently cool the UPS. Furthermore, the office notes that having a low speed of 70% of the fan speed is a designer’s choice, as the speed the fan rotates at a low and/or high speed is dependent upon the design specification of the uninterruptible power supply (See MPEP 2143.02, citing, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)).
Claim 25, Degner in view of Mino and Michael disclose the method of claim 23.
Degner in view of Mino and Michael fail to disclose: Wherein the first low speed mode is approximately 70% of fan speed.
However, Wu discloses: Wherein the first low speed mode is approximately 70% of fan speed (Paragraph [0041], which discloses the controller controlling the first speed mode (first range) to be 70% duty cycle different from a second mode (second range), as such the office notes that with the combination of Degner in view of Mino, Michael, and Wu, the controller which controls the rotational speed of the fan based on internal temperature of the UPS having a database comprising a plurality of modes producing different duty cycles for each temperature range (as taught by Degner in view of Mino and Michael) to modified the first low speed mode to be approximately 70 % of fan speed (as taught by Wu) to efficiently cool the UPS). 
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the controller which controls the rotational speed of the fan based on internal temperature of the UPS having a database comprising a plurality of modes producing different duty cycles for each temperature range (as taught by Degner in view of Mino and Michael) such that the first low speed mode to be approximately 70% of fan speed (as taught by Wu) to efficiently cool the UPS. Furthermore, the office notes that having a low speed of 70% of the fan speed is designer’s choice, as the speed the fan rotates at a low and/or high speed is dependent upon the design specification of the UPS (See MPEP 2143.02, citing, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)).







Claims 14-16 and 22-24 are rejected in the alternative under 35 U.S.C. 103 as being unpatentable over Wu (U.S 2015/0049436 A1) in view of Mino (U.S 2015/0180232 A1) and Michael (U.S 2012/0215359 A1). 
In regards to Claim 14, Wu discloses a system for controlling dissipation of heat from a plurality of integrated circuit (IC) packages associated with an electronic device, the system comprising: a high-density heat sink (Fig.1, #3), the high-density heat sink being fabricated from a thermally conductive material (Fig.1, #3 is a heatsink made of thermally conductive material), the high-density heat sink including a body having interconnected walls (Fig.1, #3), a first open end (Fig.3, #310 has a first open end at the top side), and a second open end in fluid communication with the first open end (Fig.3, #310 has a second open end opposite the first on the bottom side), the interconnected walls defining a cavity (Fig.3, #310 three interconnect walls form a cavity), Application No. 16/749,3855 Docket No.: A2000-764119(2019P01079 US)Amendment dated October 6, 2021Reply to Office Action of July 7, 2021each interconnected wall of the interconnected walls having an outer surface and an inner surface (Fig.3, #310 walls each have an inner and outer surface), a first interconnected wall being configured to dissipate heat from components on a first printed circuit board comprising a first circuit and a second circuit (Fig.3, #318 disposed on a first interconnected wall containing a plurality of circuits, as said board contains circuitry for a CPU and multiple DIMM circuits for memory devices), an outer surface of at least one second interconnected wall of the interconnected walls being configured to dissipate heat from components on a second printed circuit board (Fig.3, the second interconnected wall being configured to dissipate heat from a second printed circuit board #306), and an outer surface of at least one third interconnected wall of the interconnected walls being configured to dissipate heat from components on a third printed circuit board, (Fig.3, the third wall being configured to accept a third board containing components generating heat which is dissipate via the third wall, see paragraph [0072], which discloses each wall includes a PCB having heat generating components which are cooled via the interconnected walls), and a plurality of fins (Fig.1, #35) formed on an inner surface of at least one interconnected wall of the interconnected walls (Fig.1, #3); a fan (Fig.1, #4) positioned proximate to an end of the body (Fig.1), the fan being configured to provide directed airflow through the high-density heat sink over the plurality of fins (Fig.1 and paragraph [0021-0022]). 
Wu fails to disclose: An uninterruptible power supply and a controller coupled to the fan to control the operation of the fan, the controller being configured to operate the fan from a low speed mode to a 
However, Mino discloses: An uninterruptible power supply and a controller configured to operating the fan from a low speed mode to a high speed mode (Paragraph [0101], which discloses cooling the UPS via fans, as such the office notes that with the combination of Wu in view of Mino, the electronic device including a heatsink comprising components to operate as a ballast (as taught by Wu) would be replaced with components to create an uninterruptible power supply (UPS) such that the chips associated with the UPS are mounted on the heatsink and a controller to control the fan based on the status of the UPS (as taught by Mino) to properly cool said UPS).
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the electronic device including a heatsink comprising components to operate as a ballast (as taught by Wu) to be replaced with components to create an uninterruptible power supply (UPS) such that the chips associated with the UPS are mounted on the heatsink and a controller to control the fan based on the status of the UPS (as taught by Mino) to properly cool said UPS. By modifying the electronic device to be another electronic device is within the purview of one of ordinary skill, see MPEP 2143.02 (I) which notes that all the claimed elements were known in the prior art and one of ordinary skill In the art at the time of the Invention could have combined and/or modified the elements as claimed by known methods with no change in their respective functions, and the combination and/or modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. As such, by modifying the electronic device to be another electronic device is within the purview of one of ordinary skill, as such modification would yield predictable results i.e., cool the electronic IC chips associated with the uninterruptable power supply (See KSR, citing, Int'l Co, v. Teleflex Inc,, 550 U.S. 398, 82 U3PQ2d 1385 (2007)).
Furthermore, Wu in view of Mino fail to explicitly disclose: the controller configured to operate the fan from a low speed mode to a high speed mode when one of the following conditions are met: a) an internal ambient temperature of the uninterrupted power supply is greater than a first predetermined temperature.
However, Michael discloses: The controller configured to operate the fan from a low speed mode to a high speed mode when one of the following conditions are met: a) an internal ambient temperature of the uninterrupted power supply is greater than a first predetermined temperature (Paragraph [0017], which discloses the controller is configured to drive the fan at multiple speeds based on predetermine temperature settings/ranges, as such the office notes that with the combination of Wu in view of Mino and Michael, the fan controller controlling the fan speed based on the status of the UPS (as taught by Wu in view of Mino) would be modified to further include a database having multiple predetermine temperatures settings/ranges which control the speed of said fan based on the internal temperature of the UPS (as taught by Michael) to efficiently cool said USP). 
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified, the fan controller controlling the fan speed based on the status of the UPS (as taught by Wu in view of Mino) would be modified to further include a database having multiple predetermine temperatures settings which control the speed of said fan based on the internal temperature of the UPS (as taught by Michael) to efficiently and sufficiently cool said USP (Michael, Paragraph [0017]).
In regards to Claim 15, Wu in view of Mino and Michael disclose the system of claim 14, wherein the controller is further configured to operate the fan from the high speed mode to the low speed mode when at least one of the following conditions is met d) the internal ambient temperature of the uninterrupted power supply is less than a second predetermined temperature (Michael, Paragraph [0017], which the office notes that the fan speed is dependent upon the temperature, as such the office notes that when the temperature drops from a high predetermine range (fan at higher speed) to a lower predetermine range (lower fan speed), the fan would drop its speed of rotation, thus the controller is configured to operate a fan from a high speed to a low speed mode when the temperature is less than a second predetermined temperature) the maximum load of the uninterruptible power supply is less than a second predetermined load percent, and f) the input current of the uninterruptible power supply is less than a second predetermined current.
Claim 16, Wu in view of Mino and Michael disclose the system of claim 14.
Michael does disclose a database within the controller different ranges of temperatures for determining the speed of each fan (paragraph [0017]). 
Wu in view of Mino and Michael fail to explicitly disclose: Wherein the first predetermined temperature is approximately 45 °C and the second predetermined temperature is approximately 40 °C.
However, MPEP 2143.02 (I) notes that all the claimed elements were known in the prior art and one of ordinary skill in the art at the time of the invention could have combined and/or modified the elements as claimed by known methods with no change in their respective functions, and the combination and/or modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. As such, by having the first predetermined temperature at 45°C and the second predetermine temperature at 40°C would be within the purview of one of ordinary skill in the art at the time of the invention was filed as Michael disclose controlling the speed of the fan based on different temperature readings which are programmed based on a designer choice (See MPEP 2143.02, citing, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)).
In regards to Claim 22, Wu discloses a method of controlling dissipating heat from a plurality of integrated circuit (IC) packages (Fig.1, #2, which discloses a plurality of modules) associated with an electronic device (Fig.1), the method comprising: mounting at least one IC package of the plurality of IC packages on a high-density heat sink (Fig.1, #2 which are all mounted on #3), the high-density heat sink (Fig.1, #3) being fabricated from a thermally conducting material (Fig.1) and including: a body having interconnected walls (Fig.1), a first open end, and a second open end in fluid communication with the first open end (Fig.1, two open ends communicating with each other), the interconnected walls defining a cavity (Fig.1, #3 has a cavity), each interconnected wall of the interconnected walls having an outer surface and an inner surface (Fig.1, #3), a first interconnected wall being configured to dissipate heat from components on a first printed circuit board comprising a first circuit and a second circuit (Fig.3, #318 disposed on a first interconnected wall containing a plurality of circuits, as said board contains circuitry for a CPU and multiple DIMM circuits for memory devices), an outer surface of at least one second interconnected wall of the interconnected walls being configured to dissipate heat from components on a second printed circuit board (Fig.3, the second interconnected wall being configured to dissipate heat 
Wu fails to disclose: An uninterruptible power supply and controlling the fan with a controller coupled to the fan to control the operation of the fan, the controller being configured to operate the fan from a low speed mode to a high speed mode when one of the following conditions are met: a) an internal ambient temperature of the uninterrupted power supply is greater than a first predetermined temperature, b) a maximum load of the uninterruptible power supply is greater than a first predetermined load percent, or c) an input current of the uninterruptible power supply is greater than a first predetermined current.
However, Mino discloses: An uninterruptible power supply and a controller configured to operating the fan from a low speed mode to a high speed mode (Paragraph [0101], which discloses cooling the UPS via fans, as such the office notes that with the combination of Wu in view of Mino, the electronic device including a heatsink comprising components to operate as a ballast (as taught by Wu) would be replaced with components to create an uninterruptible power supply (UPS) such that the chips associated with the UPS are mounted on the outer surface of the heatsink and a controller to control the fan based on the status of the UPS (as taught by Mino) to properly cool/maintain said UPS).
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the electronic device including a heatsink comprising components to operate as a ballast (as taught by Wu) to be replaced with components to create an uninterruptible power supply (UPS) such that the chips associated with the UPS are mounted on the outer surface of the heatsink and a controller to control the fan based on the status of the UPS (as taught by Mino) to properly Int'l Co, v. Teleflex Inc,, 550 U.S. 398, 82 U3PQ2d 1385 (2007)).
Furthermore, Wu in view of Mino fail to explicitly disclose: the controller configured to operate the fan from a low speed mode to a high speed mode when one of the following conditions are met: a) an internal ambient temperature of the uninterrupted power supply is greater than a first predetermined temperature.
However, Michael discloses: The controller configured to operate the fan from a low speed mode to a high speed mode when one of the following conditions are met: a) an internal ambient temperature of the uninterrupted power supply is greater than a first predetermined temperature (Paragraph [0017], which discloses the controller is configured to drive the fan at multiple speeds based on predetermine temperature settings, as such the office notes that with the combination of Wu in view of Mino and Michael, the fan controller controlling the fan speed based on the status of the UPS (as taught by Wu in view of Mino) would be modified to further include a database having multiple predetermine temperatures settings which control the speed of said fan based on the internal temperature of the UPS (as taught by Michael) to efficiently cool said USP). 
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified, the fan controller controlling the fan speed based on the status of the UPS (as taught by Wu in view of Mino) would be modified to further include a database having multiple predetermine temperatures settings which control the speed of said fan based on the internal temperature of the UPS (as taught by Michael) to efficiently and sufficiently cool said USP (Michael, Paragraph [0017]).
Claim 23, Wu in view of Mino and Michael disclose the method of claim 22, wherein the controller is further configured to operate the fan from the high speed mode to the low speed mode when at least one of the following conditions is met d) the internal ambient temperature of the uninterrupted power supply is less than a second predetermined temperature (Michael, Paragraph [0017], which the office notes that the fan speed is dependent upon the temperature, as such the office notes that when the temperature drops from a high predetermine range (fan at higher speed) to a lower predetermine range (lower fan speed), the fan would drop its speed of rotation, thus the controller is configured to operate a fan from a high speed to a low speed mode when the temperature is less than a second predetermined temperature) the maximum load of the uninterruptible power supply is less than a second predetermined load percent, and f) the input current of the uninterruptible power supply is less than a second predetermined current.
In regards to Claim 24, Wu in view of Mino and Michael disclose the method of claim 23.
Michael does disclose a database within the controller different ranges of temperatures for determining the speed of each fan (paragraph [0017]). 
Wu in view of Mino and Michael fail to explicitly disclose: Wherein the first predetermined temperature is approximately 45 °C and the second predetermined temperature is approximately 40 °C.
However, MPEP 2143.02 (I) notes that all the claimed elements were known in the prior art and one of ordinary skill in the art at the time of the invention could have combined and/or modified the elements as claimed by known methods with no change in their respective functions, and the combination and/or modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. As such, by having the first predetermined temperature at 45°C and the second predetermine temperature at 40°C would be within the purview of one of ordinary skill in the art at the time of the invention was filed as Michael disclose controlling the speed of the fan based on different temperature readings which are programmed based on a designer choice (See MPEP 2143.02, citing, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)).

Claims 17 and 25 rejected under 35 U.S.C. 103 as being unpatentable over Wu (U.S 2015/0049436 A1)  in view of Mino (U.S 2015/0180232 A1), Michael (U.S 2012/0215359 A1), and further, in view of Wu (U.S 2011/0199034 A1). 
In regards to Claim 17, Wu in view of Mino and Michael disclose the system of claim 15.
Wu in view of Mino and Michael fail to disclose: Wherein the first low speed mode is approximately 70% of fan speed.
However, Wu discloses: Wherein the first low speed mode is approximately 70% of fan speed (Paragraph [0041], which discloses the controller controlling the first speed mode (first range) to be 70% duty cycle different from a second mode (second range), as such the office notes that with the combination of Wu in view of Mino, Michael, and Wu, the controller which controls the rotational speed of the fan based on internal temperature of the UPS having a database comprising a plurality of modes producing different duty cycles for each temperature range (as taught by Wu in view of Mino and Michael) to modified the first low speed mode to be approximately 70% of fan speed (as taught by Wu) to efficiently cool the UPS). 
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the controller which controls the rotational speed of the fan based on internal temperature of the UPS having a database comprising a plurality of modes producing different duty cycles for each temperature range (as taught by Wu in view of Mino and Michael) such that the first low speed mode to be approximately 70% of fan speed (as taught by Wu) to efficiently cool the UPS. Furthermore, the office notes that having a low speed of 70% of the fan speed is a designer’s choice, as the speed the fan rotates at a low and/or high speed is dependent upon the design specification of the uninterruptible power supply (See MPEP 2143.02, citing, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)).
In regards to Claim 25, Wu in view of Mino and Michael disclose the method of claim 23.
Wu in view of Mino and Michael fail to disclose: Wherein the first low speed mode is approximately 70% of fan speed.
However, Wu discloses: Wherein the first low speed mode is approximately 70% of fan speed (Paragraph [0041], which discloses the controller controlling the first speed mode (first range) to be 70% 
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the controller which controls the rotational speed of the fan based on internal temperature of the UPS having a database comprising a plurality of modes producing different duty cycles for each temperature range (as taught by Wu in view of Mino and Michael) such that the first low speed mode to be approximately 70% of fan speed (as taught by Wu) to efficiently cool the UPS. Furthermore, the office notes that having a low speed of 70% of the fan speed is designer’s choice, as the speed the fan rotates at a low and/or high speed is dependent upon the design specification of the UPS (See MPEP 2143.02, citing, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDEEP S BUTTAR whose telephone number is (571)272-4768. The examiner can normally be reached 7:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 5712723740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANDEEP S BUTTAR/Primary Examiner, Art Unit 2835